IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-40794
                         Conference Calendar



PATRICK DEAN WILLIAMS,

                                          Plaintiff-Appellant,

versus

WARDEN DOUGHTY ET AL.,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-94-CV-319
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Patrick Dean Williams, Texas prisoner #642439, appeals the

dismissal of his 42 U.S.C. § 1983 suit pursuant to 28 U.S.C.

§ 1915.   Williams argues that the district court abused its

discretion because Williams misconstrued some of the court’s

statements to mean that the court had served the defendants.

Williams also contends that his medical needs were not treated in

a timely and proper manner and that he has endured extreme pain

and discomfort.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-40794
                                -2-

     We have carefully reviewed the record and Williams’ brief.

Essentially for reasons adopted by the district court, Williams

v. Doughty, No. G-94-CV-319 (S.D. Tex. July 1, 1996)

(unpublished), we hold that Williams has failed to demonstrate

that the district court abused its discretion in dismissing the

complaint as frivolous.

     Williams’ motion for appointment of counsel is DENIED.

     Williams’ appeal is without arguable merit and thus

frivolous.   See Howard v. King, 707 F.2d. 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.    See

5th Cir. R. 42.2.   We caution Williams that any additional

frivolous appeals filed by him will invite the imposition of

sanctions.   To avoid sanctions, Williams is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED; MOTION DENIED.